DETAILED ACTION
This communication is in respond to applicant’s amendments filed on March 29, 2022. Claims 1 and 4-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2022 has been considered by the examiner, except where lined through.  NPL reference #1 is not being considered because it does not contain any content other than a title.

Response to Arguments
Applicant's arguments filed on 03/29/2022 have been fully considered but they are not persuasive for the following reasons:
Applicant’s Argument:
“the applied art does not teach the following features of claim 2 that are now incorporated in to claim 1: "wherein the applying the first level fragile watermark to the artifact comprises: sending a call to a web service, wherein the call includes the artifact and the first token; and receiving the first level fragile watermarked artifact from the web service in response to the call." 
As noted above, the Examiner asserts that Gaidar teaches "applying, by the computer device, a first level fragile watermark to the artifact" at paragraph 0049 with reference to the "secret phrase" described by Gaidar. As such, the Examiner is interpreting Gaidar's "secret phrase" as the recited "first level fragile watermark." However, Gaidar does not teach that applying this secret phrase comprises "sending a call to a web service, wherein the call includes the artifact and the first token" and "receiving the first level fragile watermarked artifact from the web service in response to the call." Instead, Gaidar only describes prompting a user to enter the secret phrase and then adding the secret phrase as an invisible part of the content. Specifically, paragraph 0049 of Gaidar states:
....
The above-noted passage of Gaidar does not mention sending a call to a web service, much less sending a call that includes an artifact and a first token. Instead, Gaidar merely describes that "the upload manager may then add the secret phrase as an invisible part of the content." Therefore, paragraph 0049 of Gaidar cannot be said to teach "wherein the applying the first level fragile watermark to the artifact comprises: sending a call to a web service, wherein the call includes the artifact and the first token; and receiving the first level fragile watermarked artifact from the web service in response to the call." 
The Examiner points to Gaidar's paragraph 0022 for allegedly teaching the features of original claim 2. However, this paragraph of Gaidar says nothing about the "secret phrase" that is described at paragraph 0049. Moreover, while Gaidar's paragraph 0022 describes that the DRM engine 40 (which includes the upload manager) may be a plug-in component of a web browser, this description does not teach a sending a call to a web service, much less sending a call includes an artifact and a first token. 
In fact, Gaidar does not mention a web service in the entire document, much less sending a call to a web service and receiving the first level fragile watermarked artifact from the web 
 
service in response to the call. A plug-in and a web browser (as described by Gaidar at paragraph 0022) are not a web service (as recited in the claimed invention). For example, Wikipedia defines a web service as "a service offered by an electronic device to another electronic device, communicating with each other via the World Wide Web." As shown in Gaidar's FIG. 1, the DRM engine 40, which includes the upload manager 42, is completely contained on the client platform 20. There is simply no description in Gaidar that the upload manager 42 adds the secret phrase to the content by making a call to a web service. Therefore, Gaidar does not teach "wherein the applying the first level fragile watermark to the artifact comprises: sending a call to a web service, wherein the call includes the artifact and the first token; and receiving the first level fragile watermarked artifact from the web service in response to the call" as now recited in claim 1. 
If the same rejection is maintained in the next Office communication, Applicant respectfully requests that the Examiner specifically identify what element in Gaidar reads on the recited "web service" and what element in Gaidar reads on the recited "call" noting that the claim recites that the "call includes the artifact and the first token."” (Applicant’s response filed on 03/29/2022, pages 11-13).
Examiner’s Response:
The examiner respectfully disagrees. At the onset, as noted by applicant’s argument above, Gaidar disclosed that client DRM for handling requests from users, i.e., request sent to client DRM includes the artifact and the first token (in view of Jones as explained in details in the rejection), and receive first level fragile watermarked artifact in response to the call. Gaidar further disclosed that the client DRM engine “may be a plug-in component of web browser 30” (Gaidar, par 0022), which clearly indicates the client DRM is being called/interfaced via web browser. As one of ordinary skill in the art would recognize, a web browser plug-in is a piece of software that manages Internet content that a browser is not designed to process, i.e., the client DRM is a software / service provided via the web browsers, therefore, it is a web service. In addition, Gaidar disclosed in par 0084 that Server DRM engine “use similar or corresponding operations to manage uploads and downloads from the perspective of server platform”, which clearly indicates similar functions are provided via the web server (i.e., as a web service).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG-PUB No. 2018/0068091 A1 to Gaidar et al. (hereinafter Gaidar) in view of US PG-PUB No. 2002/0188841 A1 to Jones et al. (hereinafter Jones).
As per claim 1, Gaidar disclosed a method, comprising: 
receiving, by a computer device, an artifact and a first token with a check-in request (Gaidar, par 0035, “An upload manager in the client DRM engine may then determine whether client platform 70 is trying to upload the new content to a remote data processing system, as shown at block 320.”, the upload request corresponds to a check-in request, the content to be uploaded corresponds to the claimed artifact; par 0049, “the upload manager may also obtain a secret phrase from the user, to serve as evidence that the user was the author of the content. For instance, the upload manager may prompt the user to enter a phrase that contains intentional spelling mistakes, to serve as authentication evidence of something only the author would know. Accordingly, the phrase may be considered authentication information.”, the secret phrase from user that serve as authentication information corresponds to the claimed token); 
applying, by the computer device, a first level watermark to the artifact, wherein the first level watermark includes ownership information from the first token (Gaidar, par 0049, “As shown at block 328, the upload manager may then add the secret phrase as an invisible part of the content. The invisible secret phrase may also be referred to as a "secret watermark" or as an "invisible watermark."”); 
receiving, by the computer device, a check-out request (Gaidar, par 0059, “a second user at client platform 20 may subsequently obtain the content that was created by the first user, and the second user may modify that content”); 
transmitting, by the computer device, the watermarked copy of the artifact to a client device  (Gaidar, par 0059, “a second user at client platform 20 may subsequently obtain the content that was created by the first user, and the second user may modify that content”);
Gaidar does not explicitly disclose receiving a token with the check-out request, however, in an analogous art in digital asset management, Jones disclosed the concept of implementing usage rules that allows content to be provided to only authenticated user (Jones, par 0053, “...the metadata for a content item stores usage rules that govern where the metadata and content file is allowed to be shared (e.g., to a particular authenticated user, to a particular authenticated machine, etc.). This authentication scheme is implemented by requiring the user who wants access to the content or its metadata to supply authentication data, such as a particular computer address, password, etc.”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Gaidar to incorporate the concept of requiring user who wants access to content to supply authentication data as disclosed by Jones, such modification would provide increased system security by allowing sharing of content to authenticated entity as disclosed by Jones (Jones, par 0053);
Gaidar in view of Jones further disclosed: wherein the applying the first level fragile watermark to the artifact comprises: sending a call to a web service, wherein the call includes the artifact and the first token; and receiving the first level fragile watermarked artifact from the web service in response to the call (Gaidar, par 0022, “client DRM engine 40 is part of a web browser 30. For instance, client DRM engine 40 may be a plug-in component of web browser 30, and DRM engine 40 may include an upload manager 42 and a download manager 44”);
Gaidar does not disclose the watermark being fragile watermark, however, Jones disclosed fragile watermarking may be implemented (Jones, par 0068, “fragile watermarking may also be utilized to even further enhance security of a package”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Gaidar implement fragile watermarking as disclosed by Jones, in order to further enhance security of content distribution as suggested by Jones  (Jones, par 0068, “fragile watermarking may also be utilized to even further enhance security of a package”);
Gaidar does not explicitly disclose “applying, by the computer device, a second level fragile watermark to a copy of the first level fragile watermarked artifact, wherein the second level fragile watermark includes authentication information from the second token”; however, Gaidar disclosed in a different embodiment that a content may be provided by multiple authors and a second secret watermark is generated based on authentication information provided by the second author (Gaidar, par 0132, “the digital content item a first secret watermark based on authentication information provided by the first author and a second secret watermark based on authentication information provided by the second author”); therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Gaidar to incorporate the same watermarking scheme for additional authors of content, in order to accommodate content involving multiple authors;
Further, Jones also disclosed applying, by the computer device, a second level fragile watermark to a copy of the first level fragile watermarked artifact, wherein the second level fragile watermark includes authentication information from the second token (Jones, par 0060-0061, in addition to first watermark created during registration by content creator as disclosed by par 0057-0058, when the embedded media content is packaged, “The physical package 250 is also encoded, e.g., digitally watermarked.”, further par 0064, “...the video content includes at least a first watermark, and the package itself includes at least a second watermark. The broadcaster 260, in order to register the content and/or enable viewer access to enhanced content index database 230, presents the watermarked package to a compliant reading device (e.g., a device that is capable of reading the second watermark). The package identifier is extracted from the second watermark and conveyed to the registration authority 220, preferably along with a user, broadcaster or network ID. Upon receipt, the registration authority 220 permits access of the distributor 260 (or its viewer network) to the enhanced data stored in database 230. (The authority 220 or database 230 can log that a particular distributor or network has registered the package watermark. Then when a database query is received for the enhanced content, e.g., via a media content identifier with the distributor or network ID, the distributor or network ID is checked to determine whether registration has occurred. If so, database access is permitted.). A digital or other reproduction of the video content, without the watermarked package itself, will not allow access to the enhanced or interactive content”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Gaidar to also incorporate the second level watermarking as disclosed by Jones, in order to enforce content usage policy as suggested by Jones (Jones, par 0064, “A digital or other reproduction of the video content, without the watermarked package itself, will not allow access to the enhanced or interactive content”). 

As per claim 3, Gaidar-Jones disclosed the method of claim 1, wherein the applying the first level fragile watermark to the artifact comprises: providing the artifact and an authentication key as input to a robust fragile watermarking algorithm; and receiving the first level fragile watermarked artifact as output of the robust fragile watermarking algorithm (Gaidar, par 0068, implementing fragile watermarking).

As per claim 4, Gaidar-Jones disclosed the method of claim 1, wherein: the artifact is digital media; and the first level fragile watermark is imperceptible to a human user viewing the digital media (Gaidar, par 0049, “invisible watermark”).

As per claim 5, Gaidar-Jones disclosed the method of claim 1, wherein the applying the second level fragile watermark to the copy of the artifact comprises: sending a call to a smart contract in a blockchain network, wherein the call includes the second token; and receiving the second level fragile watermarked copy of the artifact from the smart contract in response to the call (Gaidar, par 0013-0014, transaction recorded in blockchain, par 0051, 0055, uploading / downloading content via DRM blockchain).

As per claim 6, Gaidar-Jones disclosed the method of claim 5, wherein the smart contract records the check-out request in a blockchain transaction log (Gaidar, par 0013-0014, transaction recorded in blockchain, par 0051, 0055, uploading / downloading content via DRM blockchain).

As per claim 7, Gaidar-Jones disclosed the method of claim 1, wherein: the second level fragile watermark permits the client device to display the artifact when the client device has a credential that satisfies the authentication information in the second level fragile watermark; and the second level fragile watermark prevents the client device from displaying the artifact when the client device does not have a credential that satisfies the authentication information in the second level fragile watermark (Jones, par 0065-66, “The package watermark is initially read and information contained therein enables (e.g., decodes, unscrambles, etc.) the content or the content watermark. In a case where the package watermark identifier provides access to the content watermark, once obtained, the content watermark can then be used to unlock or unscramble the media content.... The compliant device may even query the registration authority 220 or other database to determine if the watermarks coincide. The device operates to play the content only if the watermarks coincide”, the process of query the registration authority 220 to determine if the watermarks coincide is equivalent to determine whether client device has a credential that satisfies the authentication information in the watermark; the reasons of obviousness have been noted in the rejection of claim 1 above and applicable herein).

As per claim 8, Gaidar-Jones disclosed the method of claim 1, wherein the steps of claim 1 are performed by a blockchain application program interface system situated between the client device and a digital rights management blockchain network that logs the check-in request, logs the check-out request, and stores the first level fragile watermarked artifact (Gaidar, par 0013-0014, transaction recorded in blockchain, par 0051, 0055, uploading / downloading content via DRM blockchain).

As per claim 9, Gaidar-Jones disclosed the method of claim 8, wherein the first level fragile watermarked artifact remains in storage in the digital rights management blockchain network while the second level fragile watermarked copy of the artifact is transmitted to the client device (Jones, par 64, the package watermark (second watermark) is embedded by distributor for content distribution).

As per claim 11, Gaidar-Jones disclosed the method of claim 1, wherein the computer device includes software provided as a service in a cloud environment (Gaidar, par 0017, “...the shadow image for each piece of content is stored in a DRM blockchain that may be accessible via the Internet, for instance via a cloud server”).

Claims 12-15 recite substantially the same limitations as claims 9 and 5-7, respectively, in the form of computer program product implementing the corresponding method, therefore, they are rejected under the same rationale.

Claims 17-20 recite substantially the same limitations as claims 9 and 5-7, respectively, in the form of a system implementing the corresponding method, therefore, they are rejected under the same rationale.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gaidar in view of Jones as applied to claim 1 above, and further in view of US PG-PUB No. 2018/0276626 A1 Laiben (hereinafter Laiben).
As per claim 10, Gaidar-Jones disclosed the method of claim 1; Gaidar does not disclose the first token is a json web token (JWT) of a user performing the check-in request; and the second token is a JWT of a user performing the check-out request; however, in an analogous art in network security, Laiben disclosed implementing json web token (JWT) for client authenticating (Laiben, par 0117, “The server 203 may also authenticate the client software 401, such as by simply maintaining an open network session (e.g., a TCP session) or sending 405 an access token (preferably encrypted), such as a JSON Web Token ("JWT") [RFC 7519.] or another secured token or cookie as would be known to a person of ordinary skill, to the client 207, 401”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Gaidar to implement the authentication using access token such as JWT as disclosed by Laiben, in order to ensure secure data exchange between blockchain and external systems.

Claim 16 recite substantially the same limitations as claim 10, in the form of computer program product implementing the corresponding method, therefore, it is rejected under the same rationale.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gaidar in view of Jones as applied to claim 1 above, and further in view of US PG-PUB No. 2017/0195332 A1 to Wu et al. (hereinafter Wu).
As per claim 21, Gaidar-Jones disclosed the method of claim 1, wherein: the computer device receives the check-in request from a first client device; and the computer device receives the check-out request from a second client device that is different than the first client device (Gaidar, “a first user with video content embodied in a video file on a first client platform may upload that file to a server platform of a content sharing service such as YouTube. The server platform and the first client platform may each store the video in a file, as structured content. However, a second user at a second client platform may view the video content by streaming it from the server platform”);
Gaidar further disclosed the computer device includes software provided as a service in a cloud environment (Gaidar, par 0017, “...the shadow image for each piece of content is stored in a DRM blockchain that may be accessible via the Internet, for instance via a cloud server”), but does not explicitly disclose the computer device comprises a node at an edge of the cloud computing environment; however, in an analogous art in network communications, Wu disclosed the concept of implementing edge manager in a cloud environment for processing requests from client devices (Wu, claim 1, also par 0087, edge manager device for handling requests from devices); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Gaidar to further incorporate the concept of implementing edge manager device as disclosed by Wu, such implementation has the advantage of load balancing as suggested by Wu (Wu, par 0087).  

As per claim 22, Gaidar-Jones-Wu disclosed the method of claim 21, wherein the authentication information includes an encryption key that is based on data of the second token, such that the authentication information restricts the second level fragile watermarked copy of the artifact to being viewed only by a device that has a credential that satisfies the authentication information (Jones, par 0065, “In another embodiment, both IDs (i.e., package and content) are required to access the media content. In this case, however, the package ID provides a key (e.g., encryption key or watermark orientation/location or decoding key) to read the content or to access the content watermark identifier.”, the reasons of obviousness have been noted in the rejection of claim 1 above and applicable herein).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINGLAN EDWARDS/Primary Examiner, Art Unit 2491